UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2290


In Re:   ARTHUR RODGERS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:13-cv-02902-CCB)


Submitted:   February 20, 2014              Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur Rodgers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Arthur    Rodgers     petitions     for     a   writ     of   mandamus,

alleging     that     the     district   court     has       unduly    delayed     in

processing his 42 U.S.C. § 1983 (2006) civil rights action and

in adjudicating his motion for injunctive relief.                      He seeks an

order from this court directing the district court to act.                         Our

review of the district court’s docket reveals that the district

court has both denied the motion for a preliminary injunction

and   dismissed     Rodgers’     complaint.        Accordingly,        because    the

district court has recently decided Rodgers’ case, the mandamus

petition, as amended, is moot, and we deny it on that basis.                        We

grant   Rodgers’      request     for    leave     to    file    an     out-of-time

supplement    to    his     mandamus   petition.        We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                    PETITION DENIED




                                         2